Citation Nr: 0945094	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  07-17 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension as 
secondary to service-connected residuals of left upper 
extremity shrapnel wound.

2.  Entitlement to service connection for hypertension as 
secondary to service-connected residuals of left upper 
extremity shrapnel wound.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1942 to 
January 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

In his June 2007 substantive appeal, the Veteran requested a 
personal hearing before a member or members of the Board.  In 
a subsequent letter sent to the Veteran in September 2009, 
the RO informed the Veteran of a Board hearing scheduled in 
November 2009.  The Veteran submitted a form indicating that 
he would be unable to attend the scheduled hearing.  He 
stated that the reason for his inability to attend was his 
recent prostate surgery and current conditions preventing any 
travel. He also indicated that he was bedridden due to his 
medical condition and age.  

While his explanation accompanied a request to reschedule him 
for another hearing, the Veteran also indicated with an "X" 
that his claims file should be forwarded to the Board for 
determination of his appeal.  While this may seem 
inconsistent at first inspection, based on a review of all 
the evidence, the Board finds that, given the Veteran's 
statement that he is bedridden due to his health and age, he 
intended to request his claim to be forwarded to the Board 
for speedy adjudication.  Thus, rescheduling the Veteran for 
a hearing is unnecessary.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An unappealed January 2003 rating decision denied service 
connection for service connection for hypertension as 
secondary to service-connected residuals of left upper 
extremity shrapnel wound.

2.  The evidence pertaining to the Veteran's hypertension 
received since the January 2003 rating decision was not 
previously submitted, relates to an unestablished fact 
necessary to substantiate the claim, is neither cumulative 
nor redundant, and raises a reasonable possibility of 
substantiating the claim.

3.  Hypertension did not have its onset until many years 
after separation from active service, is not etiologically 
related to the Veteran's active service, and was not caused 
or aggravated by the Veteran's service-connected residuals of 
left upper extremity shrapnel wound.


CONCLUSIONS OF LAW

1.  The January 2003 rating decision that denied service 
connection for service connection for hypertension as 
secondary to service-connected residuals of left upper 
extremity shrapnel wound is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2009).

2.  The evidence received since the January 2003 rating 
decision is new and material, and the claim for service 
connection for bilateral hearing loss is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2009). 

3.  The criteria for service connection for hypertension on a 
direct or secondary basis have not been met.  38 U.S.C.A. §§ 
1110, 1112, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R.  
§§ 3.102, 3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material

In January 2003, the RO denied service connection for service 
connection for hypertension as secondary to service-connected 
residuals of left upper extremity shrapnel wound.  The 
Veteran did not initiate an appeal of this decision.  
Therefore, the decision is final.  38 U.S.C.A. § 7104.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  Hence, before reaching the issue 
of whether service connection is warranted, the Board must 
first determine whether the claim may be reopened.  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.  The evidence to be considered in making this new 
and material determination is that added to the record since 
the last final denial on any basis.  Id.

In the January 2003 rating decision, the RO denied the 
Veteran's claim for hypertension as secondary to service-
connected residuals of left upper extremity shrapnel wound.  
The basis for the denial was that the evidence did not show 
that the Veteran had developed hypertension during service or 
that his service connected disability (specifically residuals 
of left upper extremity shrapnel wound) is related to, or 
aggravated, his hypertension.

Based on the above, in order to reopen his claim, the record 
must show the receipt, since the January 2003 final 
disallowance, of non-redundant and non-cumulative evidence 
establishing that the claimed disability was incurred or 
aggravated during active service and that the disability is 
related to the Veteran's service-connected disability or 
active service.

Notwithstanding the RO's decision to deny reopening this 
claim, the Board has jurisdictional responsibility to 
determine whether it is proper to reopen the claim.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 
38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must 
initially determine on its own whether there is new and 
material evidence to reopen this claim.  

Only if the Board determines that new and material evidence 
sufficient to reopen the claim has been received, will the 
Board proceed to address the merits.  Otherwise, the analysis 
ends with a decision to not reopen the claim.

Since the last final disallowance in January 2003, the 
Veteran underwent a VA examination of his heart.  The 
examiner diagnosed the Veteran with benign essential 
hypertension and opined as to the etiology of this condition.  
In addition, the Board has received additional treatment 
related to his hypertension and other medical conditions, as 
well as additional statements from the Veteran.

Taken together, this evidence was not previously submitted, 
relates to an unestablished fact necessary to substantiate 
the claim, is neither cumulative nor redundant, and raises a 
reasonable possibility of substantiating the claim.  Thus, 
the Board finds that the Veteran's claim for service 
connection for hypertension as secondary to service-connected 
residuals of left upper extremity shrapnel wound is reopened.  
38 U.S.C.A. § 5108.



Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

Certain chronic diseases, including hypertension, may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service.  See 38 U.S.C.A.  §§ 1101, 1112, (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2008).

In cases of aggravation of a veteran's nonservice-connected 
disability by a service-connected disability, such veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2008).  38 C.F.R. § 3.310, 
the regulation which governs claims for secondary service 
connection, has been amended recently.  The intended effect 
of this amendment is to conform VA regulations to the Allen 
decision, supra. 71 Fed. Reg. 52,744 (Sept. 7, 2006).  Since 
VA has been complying with Allen since 1995, the regulatory 
amendment effects no new liberalization or restriction in 
this appeal.

Service treatment records are absent for any complaints of or 
treatment for high blood pressure, hypertension, or any other 
heart problems.  Indeed, a separation report of medical 
examination from January 1946 indicated normal clinical 
evaluation of the Veteran's heart and a normal blood 
pressure.

These service treatment records are strong evidence against 
the Veteran's claim as they tend to show that the Veteran did 
not have a heart disability in service.  The complete absence 
of any mention of any of the claimed disability during 
service or within one year of separation from service is 
evidence against a grant of service connection on a direct 
basis, including on a presumptive basis for chronic diseases.

Hypertension was first noted on a VA orthopedic examination 
of the Veteran's back.  Three blood pressures were noted: 
left arm sitting at 162/96, recumbent at 174/100, and 
standing at 154/92.  These symptoms came years after 
separation from service, weighing heavily against the 
Veteran's claim for service connection.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed.Cir. 2000) (holding that it was 
proper to consider the veteran's entire medical history in 
determining if service-connection is warranted, including a 
lengthy period of absence of complaints).

The Veteran was afforded a VA examination in February 2007.  
There, the examiner indicated that the Veteran had benign 
essential hypertension.

As to the etiology of the Veteran's hypertension, the 
examiner opined that "[t]here is no evidence to support that 
hypertension might have been present during his military 
service, nor does the veteran contend that it was.  The 
veteran's benign essential hypertension was not caused by or 
aggravated by his left upper extremity injury, the latter of 
which has been essentially asymptomatic for years."  Thus, 
the Veteran fails to establish the requisite nexus between 
the either his active service or his service-connected 
residuals of left upper extremity shrapnel wound.

The Board has also reviewed the Veteran's VA outpatient 
treatment reports and determined that they provide no 
favorable evidence to the Veteran's claim for service 
connection of his hypertension.

Based on the above, the preponderance of the evidence of 
record is against a grant of service connection for 
hypertension as secondary to service connected residuals of 
left upper extremity shrapnel wound, and his claim must be 
denied.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit-of-the-doubt rule.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2009).




Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  The notification obligation in this case was 
accomplished by way of letters from the RO to the Veteran 
dated in December 2002 and November 2004.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

The  December 2002 and November 2004 notices did not provide 
any information concerning the evaluations or the effective 
dates that could be assigned should service connection be 
granted.  See Dingess, supra.  However, since this decision 
affirms the RO's denial of service connection, the Veteran is 
not prejudiced by the failure to provide him that further 
information.  That is, as the Board finds that service 
connection is not warranted for the claims for service 
connection at issue on this appeal, no ratings or effective 
dates will be assigned and any questions as to such 
assignments are rendered moot.  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist the Veteran in the development of the 
claim.





ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for hypertension as 
secondary to service-connected residuals of left upper 
extremity shrapnel wound is reopened, and to this extent 
only, the claim is granted.

Entitlement to service connection for hypertension as 
secondary to service-connected residuals of left upper 
extremity shrapnel wound is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


